Birdsong, Judge.
John P. Rowe II appeals from his conviction on three counts of burglary and one count of criminal attempt to commit burglary. We do not find that the evidence as to any of three counts for burglary was insufficient to support the guilty verdict, either because they were based solely on the fact that appellant’s fingerprints were found on the burgled premises (see Vaughn v. State, 136 Ga. App. 54 (220 SE2d 66)); or because in one instance the appellant was seen leaving the direction of one victim’s house and trying to break in another victim’s house and was finally found hiding in some bushes where stolen jewelry was also found, all of which appellant bravely contends is “mere presence at the scene of the crime.” The trial court’s charge on direct evidence was not error; nor was the admission of a previous conviction for theft by receiving which had not yet been affirmed on appeal, inasmuch as the appellant did not object thereto, and further, inasmuch as the conviction is valid until reversed on appeal and we this day affirm that prior conviction (Rowe v. State, 162 Ga. App. 742 (293 SE2d 358) (1982)).

Judgment affirmed.


McMurray, P. J., and Banke, J., concur.